Citation Nr: 1433432	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to March 1989.  He died in January 2004 and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

The appellant contends that the Veteran's death was related to his active service.  His January 2004 death certificate lists severe hypoxemia as the immediate cause of death and pulmonary embolism as an antecedent cause.  The underlying causes listed on the death certificate were hypercongulable state secondary to protein S deficiency, malignant pleomorphic tumor (lung, proximal jejunum), stage IV. 

At the time of the Veteran's death, he was not service connected for any disabilities.  Nevertheless, the appellant claims the Veteran's cancer is attributable to herbicide exposure during his service in Vietnam or, in the alternative, ionizing radiation exposure.  The Veteran's military records confirm the Veteran served in the official waters of Vietnam in 1972, but do not verify whether the Veteran had in-country service in the Republic of Vietnam.  His military records do confirm, however, that between January 1976 and April 1985, the Veteran was exposed to ionizing radiation.  

The Board previously remanded this claim in September 2010 for the RO to adjudicate the radiation aspect of the appellant's claim, and specifically to consider and complete all appropriate steps under 38 C.F.R. §§ 3.309(d) and 3.311 (2013).  Under 38 C.F.R. § 3.309(d), lung cancer is a disease specifically linked to radiation exposed veterans.  Id.  Following the Board's remand, the RO completed development to ascertain whether the Veteran was involved in a radiation risk activity as defined under 38 C.F.R. § 3.309(d)(3)(ii).  It was determined that the Veteran was not involved in a radiation risk activity as defined under the law.  Lung cancer, however, is still considered a "radiogenic disease" and, therefore, the RO is required to complete section 3.311-specified development for this issue. Specifically, radiogenic diseases for veterans with confirmed in-service ionizing radiation exposure require specific evidentiary and adjudicative development outlined in 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(5) indicates that for the provision to apply, the disease, in this case lung cancer, must have manifested five years or more after exposure to ionizing radiation.  The RO suggested in its April 2014 Supplemental Statement of the Case (SSOC) that the appellant has failed to provide evidence of when the Veteran's lung cancer first manifested.  However, private medical records from 2003 to 2004 indicate the Veteran's cancer was first discovered on or around October 2003 and, regrettably, ended his life a short time later in January 2004.  While it is possible the cancer manifested prior to October 2003, there is no medical evidence of record indicating the possibility that the Veteran's cancer manifested prior to 1994 (i.e. within the first five years of separation from the military).  Thus, this matter must be fully developed in accordance with 38 C.F.R. § 3.311.  In this case, the RO did obtain dose estimates, as outlined in 38 C.F.R. § 3.311, but the matter must be reviewed by the Under Secretary for Benefits.  As proper development of the radiation claim has not yet been completed, the Board finds the RO did not satisfy the prior remand instructions and the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (requiring the Board to ensure the RO complies with its prior remand directives).  This action is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Under Secretary for Benefits for a medical advisory opinion consistent with 38 C.F.R. § 3.311(c)(2).  A copy of the claim's file and any pertinent Virtual VA records should be forwarded to the medical body providing the opinion.  After a review of the record on appeal, the Under Secretary for Benefits is specifically asked to determine whether it is at least as likely as not that the Veteran's lung cancer resulted from exposure to ionizing radiation in service.

In making this determination, the examiner must consider the following six factors:  (1) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;  (2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology;  (3) The Veteran's gender and pertinent family history;  (4) The Veteran's age at the time of exposure;  (5) The time-lapse between exposure and onset of the disease;  and (6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.

If the Under Secretary for Benefits finds that it is less likely as not that the Veteran's lung cancer resulted from exposure to ionizing radiation in service, then an opinion should be provided as to whether it is at least as likely as not that the Veteran's lung cancer was due to any incident of his military service.  

A complete rationale must be provided for each opinion rendered.  If the examiner is unable to provide any required opinion, he or she should explain why.

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



